DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/04/2022, with respect to the rejection(s) of claim(s) 1, 4, 6-8, 11 and 14-17 under WO2015/190333 to Satoru (Pct. Filing Date of June 1st, 2015, Published Dec. 17th, 2015, United States Patent Application No. 2017/0140954 to Kitagawa relied upon as English language equivalent) in view of United States Patent Application No. 2004/0261946 to Endoh et al and United States Patent Application No. 2015/0262857 to Ebizuka or United States Patent Application No. 2010/0018648 to Collins et al in view of United States Patent Application No. 2004/0261946 to Endoh et al and United States Patent Application No. 2015/0262857 to Ebizuka have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of United States Patent Application No. 2010/0018648 to Collins et al in view of United States Patent Application No. 2010/0243620 to Yamawaku et al.
It is noted that Yamawaku teaches a shielding layer made out of aluminum that surrounds the ring heaters under the focus ring to prevent undesired inductive heating of the mounting stage, such that it is not powered or connected to any power line but also because it would implicitly overlap the power lines present, to prevent the magnetic field from inductively heating in other directions, thus overcoming the previously presented arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0018648 to Collins et al in view of United States Patent Application No. 2010/0243620 to Yamawaku et al.
In regards to Claim 1, Collins teaches a placing unit Fig. 3 comprising: a base 208 to which a high-frequency power is applied [0018]; an electrostatic chuck (puck 202) provided on the base and including a placing region 202a configured to place a workpiece 204 and an outer peripheral region 202c configured to surround the placing region; a heater 211a provided in the placing region; a wiring layer (wire to 211a and 211b) connected to the heater and extending to an inside of the outer peripheral region of the electrostatic chuck (as shown in Fig. 3); a power supply terminal connected to a contact portion of the wiring layer in the outer peripheral region of the electrostatic chuck from below the wiring layer (as shown by the power line connection to 211b) [0013-0043].
Collins does not expressly teach a conductive layer formed within the electrostatic chuck and located in the outer peripheral region of the electrostatic chuck so as to overlap with the power supply terminal in a vertical direction with a portion of the outer peripheral region of the electrostatic chuck and a portion of the wiring layer that includes the contact portion interposed therebetween when viewed from a vertical cross section, wherein the conductive layer is electrically insulated from the base and the power supply terminal, and wherein the conductive layer is provided separately from the base, the heater, the wiring layer, and the power supply terminal.  
Yamawaku teaches a heater 135 Fig. 2a-4 provided in the outer peripheral region of a mounting table 110, with heater coils 135a, 135a2 embedded in a protection member 135c which is formed of a dielectric material, the coils being surrounded by a highly permeable material 135b that is also embedded within the dielectric, as shown in Fig. 2a, 2b, 5b such that the highly permeable member overlaps the power supply terminal in a vertical direction with a portion of the outer peripheral region of the electrostatic chuck and a portion of the wiring layer that includes the contact portion interposed therebetween when viewed from a vertical cross section, wherein the conductive layer is electrically insulated from the base and the power supply terminal, and wherein the conductive layer is provided separately from the base, the heater, the wiring layer, and the power supply terminal [0031-0074].  Yamawaku teaches that the highly permeable member is made out of aluminum [0048], and that the magnetic field formed by the heating coils are confined within the highly permeable member without being leaked to outer side surfaces or bottom surfaces, such that an induced magnetic field is canceled on the bottom and side surfaces but exposed to the surface on the focus ring/top side [0045-0052], thus preventing the unwanted induction heating of the mounting table is prevented but the focus ring is selectively heated [0053-0058].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Collins by adding highly permeable member/ring layer made out of aluminum that surrounds the heating electrode as per the teachings of Yamawaku. See MPEP 2143 Motivation A. One would be motivated to do so for the predictable result of preventing unwanted heating of the electrostatic chuck/mounting table while heating the focus ring. 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 4, Collins in view of Yamawaku teaches the conductive layer is formed in a ring shape (as it surrounds the ring shaped heater) including a portion overlapping with the power supply terminal and a portion not overlapping with the power supply terminal when viewed from the vertical cross section (as 135a- c overlap as shown in Fig. 2a-5b).  
In regards to Claim 6, Collins in view of Yamawaku teaches the conductive layer includes at least one of Al [0048].  
In regards to Claim 11, Collins teaches plasma processing apparatus comprising the placing unit of claim 1, as shown in Fig. 1 of Collins.
In regards to Claim 14, Collins teaches the wiring layer includes a first portion extending in a horizontal direction (wires inside 202 Fig. 3) and a second portion extending in a direction crossing the first portion (wires in shaft of 240, 242).  
In regards to Claim 15, Collins teaches the first portion of the wiring layer includes the contact portion (as shown in the wires and connections in 202 Fig. 3) and the contact portion of the first portion is exposed from a lower surface of the outer peripheral region of the electrostatic chuck (as shown in the wires underneath 202c).  
In regards to Claim 16, Collins teaches the power supply terminal connected to the contact portion is provided on the bottom surface of the wiring layer, as the power is supplied below the shaft in Fig. 3.  
In regards to Claim 17, Collins in view of Yamawaku teaches the conductive layer is electrically insulated by 135c such that a potential of a first portion of the conductive layer that overlaps the power supply terminal is equal to a potential of a second portion of the conductive layer that does not overlap the power supply terminal, as Collins in view of Yamawaku has embedded the conductive layer in a dielectric material, as per the rejection of Claim 1 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0018648 to Collins et al in view of United States Patent Application No. 2010/0243620 to Yamawaku et al, and in further view of United States Patent Application No. 2017/0280509 to Takebayashi et al.
The teachings of Collins in view of Yamawaku are relied upon as set forth in the above 103 rejection.
 In regards to Claim 7, Collins teaches wherein a plurality of the heaters 211a, 211b are provided in the placing region 18a [0043],3Application No.: 15/813,796Reply to Office Action dated August 21, 2020 a plurality of the wiring layers (see lines from 211a and 211b) are connected to the plurality of the heaters [0043], respectively, and extend to the inside of the outer peripheral region of the electrostatic chuck (as shown by lines extending to 211a, 211b), but does not expressly the power supply terminal is provided for each of the wiring layers and is connected to a contact portion of a corresponding wiring layer in the outer peripheral region of the electrostatic chuck and the conductive layer overlaps with a plurality of the power supply terminals when viewed from a top (as shown in Fig. 3-6).
Takebayashi teaches a placing unit 20 Fig. 1 comprising: a base 60 to which a high-frequency power 79 is applied; an electrostatic chuck 22 provided on the base 60 and including a placing region 22a configured to place a workpiece W and an outer peripheral region (lower stepped portion outside of 22a) configured to surround the placing region; a heater 30 provided in the placing region; a wiring layer 36 connected to the heater and extending to an inside of the outer peripheral region (see position of 36 to 36b, 39, 38 in Fig. 2); a power supply terminal 46a,b connected to a contact portion 36b of the wiring layer in the outer peripheral region (as shown in Fig. 1 and 2  [0023-0034]).
Takebayashi teaches plurality of the heaters (see heating electrodes 34, [0027]) are provided in the placing region (as shown in Fig. 2), a plurality of the wiring layers are connected to the plurality of the heaters (see plurality of jumper wires 36 [0027], respectively, and extend to the inside of the outer peripheral region (see extension of wires to the periphery as shown in Fig. 2 and in the cable terminal 75 for the power in Fig. 1), the power supply terminal 46a is provided for each of the wiring layers (as shown in Fig. 2) and is connected to a contact portion of a corresponding wiring layer in the outer peripheral region (as shown in positions of Fig. 1 and Fig. 2), and the conductive layer overlaps with a plurality of the power supply terminals when viewed from the thickness direction of the outer peripheral region (as shown in overlap of Fig. 2).
Takebayashi teaches the placement of the wires for the heater electrodes are placed on the outer periphery provides with high thermal uniformity and allows for easy connection to an external power supply [0011-0012].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Collins in view of Yamawaku with the teachings of Takebayashi and the wire and heater arrangements therein. One would be motivated to do so to provide for high thermal uniformity and allow for easy connection to an external power supply. See MPEP 2143, Motivations A. 
The resulting apparatus fulfills the limitations of the claim.

  	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0018648 to Collins et al in view of United States Patent Application No. 2010/0243620 to Yamawaku et al, and in further view of United States Patent Application No. 2014/0110061 to Okunishi.
The teachings of Collins in view of Yamawaku are relied upon as set forth in the above 103 rejection.
In regards to Claim 8, Kitagawa teaches a power supply line (as indicated in the annotated copy of Collins Fig. 5) that connects the power supply terminal (as indicated in the annotated copy of Collins Fig. 5) and an external power source 258-1, 258-2 but does not expressly teach a filter provided on the power supply line and configured to attenuate a high-frequency power that is applied to the base and leaks from the power supply terminal to the power supply line.
Okunishi teaches a placing unit 12 Fig. 1 with a base 28 to which high frequency power 34 is supplied, the placing unit having heaters 50 (50IN and 50OUT), there being a power line 51IN/OUT attached to said heaters connected to filter units 54IN/OUT [0062-0064, 0071-0099]. Okunishi teaches that high frequency leaks into the power feed line through the heating element and plasma density or etching rate may be decreased the vicinity of the heater power feed line and that by adding filters, the leakage is suppressed [0101-0147].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Collins in view of Yamawaku with the teachings of Okunishi by adding filters to the power lines of the heater. One would be motivated to do so for the predictable result of suppressing leakage would effect the plasma density or etching rate. See MPEP 2143, Motivations A. The resulting apparatus would have a filter provided on the power supply line and configured to attenuate a high-frequency power that is applied to the base and leaks from the power supply terminal to the power supply line, thus fulfilling the limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716